NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



EARNEST LAVON TURNER,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1786
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Rachael E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and SLEET, JJ., Concur.